Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 1 of 19

6:20-cv-963

Exhibit A
eee STRUTT

a2) United States Patent

Rothschild

US009582689B2

US 9,582,689 B2
*Feb. 28, 2017

(0) Patent No.:
(45) Date of Patent:

 

(54)

(71)
(72)

(*)

(21)
(22)

(65)

(63)

(51)

(52)

SYSTEM AND METHOD FOR PRESENTING
INFORMATION ABOUT AN OBJECT ON A
PORTABLE ELECTRONIC DEVICE

Applicant: Leigh M. Rothschild, Miami, FL (US)

Inventor: Leigh M. Rothschild, Miami, FL (US)

Notice: Subject to any disclaimer, the term of this

patent is extended or adjusted under 35
US.C. 154(b) by 0 days.

This patent is subject to a terminal dis-
claimer.

Appl. No.: 15/149,852

Filed: May 9, 2016

Prior Publication Data

US 2016/0253530 Al Sep. 1, 2016

Related U.S. Application Data

Continuation of application No. 14/599,704, filed on
Jan. 19, 2015, now Pat. No. 9,378,398, which is a
continuation of application No. 14/181,945, filed on
Feb. 17, 2014, now Pat. No. 8,936,190, which is a
continuation of application No. 13/868,071, filed on

(Continued)

Int. Cl.

GO06K 7/10 (2006.01)

G06Q 20/10 (2012.01)

G06Q 30/02 (2012.01)

G06Q 50/18 (2012.01)

GO6F 17/30 (2006.01)

GO06K 19/07 (2006.01)

US. Cl.

CPC vee G06K 7/10 (2013.01); GO6F 17/30

(2013.01); GO6K 7/10009 (2013.01): GO6K
19/07 (2013.01); G06Q 20/10 (2013.01);

 

Satellite
i

Satelite dish

Mobile Terminal
Communications ~
Tower

iH

I

|

26
Communication —) a

<
‘|

ae | pay!

G06Q 30/02 (2013.01); GO6Q 30/0207
(2013.01); G06Q 50/188 (2013.01)

(58) Field of Classification Search
USPC wieecccseeeneees 235/375, 379; 705/39, 41.1, 80
See application file for complete search history.

(56) References Cited

U.S. PATENT DOCUMENTS

2007/0216226 Al* 9/2007 Matsumoto .............. BO6OL 3/04
307/10.1
2007/0291534 Al* 12/2007 Maatta ......0.00.. H04M 1/0237
365/174

(Continued)

Primary Examiner — Allyson Trail

(74) Attorney, Agent, or Firm — Eugenio J. Torres-Oyola;
Victor Rodriguez-Reyes; Rafael Rodriguez-Muriel

(57) ABSTRACT

Systems and methods are provided for enabling a portable
electronic device to retrieve information about an object
when the object’s symbology, e.g., a barcode, is detected.
According to one embodiment a method is providing in
which symbology associated with an object is detected and
decoded to obtain a decode string. The decode string is sent
to one or more visual detection applications for processing,
wherein the one or more visual detection applications reside
on the portable electronic device, and receiving a first
amount of information about the object from the one or more
visual detection applications. The method also includes
sending the decode string to a remote server for processing
and receiving a second amount of information about the
object from the remote server. The first amount of informa-
tion is combined with the second amount of information to
obtain cumulative information which is displayed on the
portable electronic device.

17 Claims, 8 Drawing Sheets

    
 
 

AS

4

WiFi Tower

“40

 
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 3 of 19

US 9,582,689 B2
Page 2

 

Related U.S. Application Data

Apr. 22, 2013, now Pat. No. 8,651,369, which is a
continuation of application No. 13/170,810, filed on
Jun. 28, 2011, now Pat. No. 8,424,752, which is a
continuation of application No. 12/882,616, filed on
Sep. 15, 2010, now Pat. No. 7,992,773.

(56) References Cited
U.S. PATENT DOCUMENTS

2008/0201310 Al* 8/2008 Fitzpatrick ........ GO6F 17/30867
2009/0099961 Al* 4/2009 Ogilvy oe G06Q 20/10
705/39

2010/0280896 Al* 11/2010 Postrel ......00.0..0. G06Q 30/02
705/14.29

2010/0280960 Al* 11/2010 Ziotopoulos ......... G06Q 20/202
705/80

* cited by examiner
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 4 of 19

U.S. Patent Feb. 28, 2017 Sheet 1 of 8 US 9,582,689 B2

 

 

 

  

 

 

20
co 14
Server i
oat i
| Benen a ~ -
| Satellite dish Ne
al Ve
7 fo 26
22 \ Communication Network be we
Oe 7
ue NN ae TZ
Mobile Terminal ~ 7
Communications
Tower
i
WiFi Tower
x
10

  

 
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 5 of 19

U.S. Patent Feb. 28, 2017 Sheet 2 of 8 US 9,582,689 B2

ANT

 

 

—<— 18

 

 

 

 

 

 

 

 

 

 

 

wo 42
59 eed ee Leo {
\ \
ne SNE
= — oo S

 

 

 

 

 

18

 

  

 

 
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 6 of 19

U.S. Patent Feb. 28, 2017 Sheet 3 of 8 US 9,582,689 B2
BO ees “
\ ao & 16

 

 

pisplay 9 fA) capture
MODULE =A.) \.——,/|.___ MODULE

 

 

 

 

 

 

 

 

 

 

 

Sn gg oo 72
INPUT SCANNING
MODULE MODULE

oon 64 Seg
STORAGE fA Komen K) OTHER VISUAL
MODULE A / DETECTION

N y Vy MODULES
66 2 76
at
Mm

 

 

TRANSMISSION (A) (4#+-—\ commu NicaTION
MODULE = =\y—————-/, \p>——+/)_—- MODULE

 

 

 

 

 

 

 

 

 

 

 

 

~~ 88 FB
COMPUTER |A_ NA \| SYMBOLOGY
PROCESSING MANAGEMENT
MODULE TT Yo \ooooo| MODULE
Sn 70 Sn 80
fm——-K\|_ ENCRYPTION
\———/) MODULE
On 82

 

 

 
U.S. Patent

Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 7 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Feb. 28, 2017 Sheet 4 of 8 US 9,582,689 B2
TOO em
a“ o 1
‘ ae ® 2
COMPUTER ENCRYPTION
PROCESSING MODULE
MODULE
ae _. B4 NS _. Q>
- ve Aveo f \| DATABASE
oboe f \ ( MANAGEMENT
yoo N/m
TRANSMISSION fr \ \ DENTIEVIN 3
MODULE Ap) \p °
? 3 é MODULE
NL a8 So 96
INFORMATION
COMMUNICATION /b——— \ ~-\ RETRIEVING
MODULE = \j ¥i Nooo) mopute
90 So 98

 

 

 
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 8 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Feb. 28, 2017 Sheet 5 of 8 US 9,582,689 B2
pe
i
! |
! SYMBOLOGY 80
MANAGEMENT /
; MODULE _ !
i
' I
a aA i
YO A
f Yo N
KO ¥ Na ;
' I
IMAGE OTHER VISUAL
CAPTURE AEE CANON DETECTION
! APPLICATION APPLICATIONS ;
' I
i ; i
I
440 112 444 a
'
bee ee ee Po
iN
FIG. 5
66

120 | RECEIVE DECODE STRING
NO FROM A PORTABLE
. ELECTRONIC DEVICE

 

 

¥

 

 

 

 

122 IDENTIFY THE OBJECT(S)
\ ASSOCIATED WITH THE
DECODE STRING
¥
124

RETRIEVE INFORMATION
We ABOUT OBJECT(S}

 

 

¥

 

426 SEND INFORMATION FIG. 6
\ TO THE PORTABLE
“4 ELECTRONIC DEVICE

 

 

 
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 9 of 19

U.S. Patent Feb. 28, 2017 Sheet 6 of 8 US 9,582,689 B2

 

130 ALLOW USER TO SELECT
So PREFERENCES

 

 

¥

RUN VISUAL DETECTION
SYSTEMS IN BACKGROUND

 

 

 

 

a
e

134 pa

ee
ves TRIGGER
-~ FROM VISUAL DETECTION,
“SYSTEM INITIATED BY 7
Us USER? U7

~. ws

~~,
“A we

436 x

: a A

-~DECODABLE > NO
<Us SYMBOLOGY AUTO. __
~~ DETEG TED?"

A

 

 

 

Sa a

[ys

188 | ALERT USER THAT IMAGE
“1 CONTAINS SYMBOLOGY

 

 

 

 

140

ee

oe “BOES USER ™

at

NO oo

<WISH THAT SYMBOLOGY> Po> NO yf A )
IS DECODED? \Y

 

 

 
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 10 of 19

U.S. Patent

Feb. 28, 2017

 

SEND DETECTED SYMBOLOGY

TO PRE-SELE

CTED VISUAL

DETECTION APPLICATION(S}
FOR DECODING AND
INFORMATION RETRIEVAL

 

é
&

Sheet 7 of 8

144

 

 

 

US 9,582,689 B2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

er Yo
RECEIVE AND STORE 146
INFORMATION FROM VISUAL | _/
DETECTION APPLICATION(S)
—~ 48
448 mo | | | -- 182
SEND DECODE STRING COMBINE INFORMATION
TO REMOTE SERVER FROM VISUAL DETECTION
APPLICATION(S) AND
¥ REMOTE SERVER
RECEIVE INFORMATION
FROM THE REMOTE SERVER 304 1
/ DISPLAY INFORMATION
150 ~~
156 *
\. ENABLE STORAGE OF
INFORMATION IF DESIRED
ev

 

 

 

 

RUN PURCHASE APPLICATION

TO ENABLE

PURCHASE

OF OBJECT(S) IF DESIRED

 

 

 

 

 
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 11 of 19

 

U.S. Patent Feb. 28, 2017
oN
)
DECODE SYMBOLOGY 1 60

TO DETERMINE
CATEGORY OF OBJECT

 

 

 

Y

DETERMINE APPROPRIATE | 162
VISUAL DETECTION }

APPLICATION(S) BASED ON
CATEGORY OF OBJECT

 

 

 

 

 

164 |
we

-

OS ee oe
a WERE MULTIPLE oN YES
<< APPLICATIONS DEEMED TO _
SBE APPROPRIATE?

~.
,
a ws

Ne en

16G “Tne

SEND DECODE STRING TO
APPROPRIATE APPLICATION FOR
INFORMATION RETRIEVAL

 

 

 

 

Sheet 8 of 8

 

 

ENABLE USER TO
SELECT ONE OR
MORE OF THE
APPLICATIONS

 

 

y

 

 

 

SEND DECODE
STRING TO SELECTED
APPLICATION(S) FOR
INFORMATION
RETRIEVAL

 

 

 

 

Se

 

FIG. 7C

US 9,582,689 B2

168

170
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 12 of 19

US 9,582,689 B2

1
SYSTEM AND METHOD FOR PRESENTING
INFORMATION ABOUT AN OBJECT ON A
PORTABLE ELECTRONIC DEVICE

CROSS-REFERENCE TO RELATED
APPLICATIONS

The present application is a continuation patent applica-
tion and claims priority under the laws and rules of the
United States, including 35 USC §120, to US. patent
application Ser. No. 14/599,704, filed on Jan. 19, 2015,
which is a continuation patent application of U.S. patent
application Ser. No. 14/181,945 filed on Feb. 17, 2014, now
U.S. Pat. No. 8,936,190, which is a continuation patent
application of U.S. patent application Ser. No. 13/868,071
filed on Apr. 22, 2013, now U’S. Pat. No. 8,651,369, which
is a continuation patent application and claims priority under
the laws and rules of the United States, including 35 USC
§120, to U.S. patent application Ser. No. 13/170,810 filed on
Jun. 28, 2011 now U.S. Pat. No. 8,424,752 issued on Apr. 23,
2013 which is a continuation patent application and claims
priority under the laws and rules of the United States,
including 35 USC §120, to U.S. patent application Ser. No.
12/882,616 filed on Sep. 15, 2010 now U.S. Pat. No.
7,992,773 issued on Aug. 9, 2011. The contents of U.S.
application Ser. No. 14/599,704, U.S. patent application Ser.
No. 14/181,945, now U.S. Pat. No. 8,936,190, U.S. patent
application Ser. No. 13/868,071, now U.S. Pat. No. 8,651,
369, U.S. patent application Ser. No. 13/170,810, U.S. Pat.
No. 8,424,752, U.S. patent application Ser. No. 12/882,616
and U.S. Pat. No. 7,992,773 are herein incorporated by
reference in their entireties.

BACKGROUND

Field

The present disclosure relates generally to portable elec-
tronic devices, and more particularly, to systems and meth-
ods for enabling portable electronic devices to present
information about a selected object.

Description of the Related Art

It is increasingly common for individuals to own and
carry portable electronic devices, such as mobile phones,
personal digital assistants (PDAs), etc. Many of these
devices are capable of providing fully functional computer
processing incorporating cellular communication and net-
work data communication. Examples include various Win-
dows™ Pocket PC devices, which have an operating system
created by Microsoft Corporation of Redmond, Wash. Other
examples include various mobile phone devices, some of
which have built-in cameras, scanning devices, and other
types of imaging devices. Still other portable digital devices
include portable media players from Creative Media of
Singapore, Samsung of South Korea, Archos, Inc. of Irvine,
Calif., and Apple Computers, Inc. of Cupertino, Calif.
Additionally, Sony of New York and Japan manufacture a
portable game playing device called the Sony PSP™ (Play-
Station Portable).

Increasingly, many of these portable electronic devices
include means of transmitting and receiving digital data.
Various communications technologies are frequently built
into these devices. Examples of portable communicating
devices include mobile phones which employ GSM,
CDMA, W-CDMA, and FOMA technology, among other
standards, to send and receive data in addition to handling
voice communications. Many of the portable media devices
also include transmission capabilities including Wi-Fi IEEE

20

25

35

40

45

50

60

65

2
802.11la, b, g and x among others), Bluetooth™, infrared,
etc. to allow the user to transmit and receive digital data over
relatively short distances. The Sony PSP™ device, for
example, includes Wi-Fi (i.e., IEEE 802.11b) to transmit and
receive digital data.

Many portable electronic devices are configured to con-
tain various applications, which may be installed during
manufacture and/or may be downloaded by the user.
Examples of these applications include e-commerce appli-
cations, word processing, movie theater locating applica-
tions, games, e-mail programs, GPS navigation software,
medical information, weather applications, etc. Examples of
the portable electronic devices that contain both applications
and imaging systems include Apple Computer’s IPhone,
Google’s Droid, and various mobile devices from Motorola.

SUMMARY

In keeping with one aspect of this invention, an object is
scanned using an electronic device. The object contains a
Radio Frequency Identification Tag (RFID). Symbology
associated with the object is detected using the electronic
device, and the symbology is decoded to obtain a decode
string using one or more detection applications residing on
the electronic device. The decode string is sent to a remote
server for processing. Information about the object is
received from the remote server based on the decode string.
The information is displayed on a display device associated
with the electronic device.

BRIEF DESCRIPTION OF THE DRAWINGS

The above and other aspects, features, and advantages of
the present disclosure will become more apparent in light of
the following detailed description when taken in conjunction
with the accompanying drawings in which:

FIG. 1 is a diagram of a system enabling communication
among a number of components;

FIG. 2A is a front view of the portable electronic device
illustrated in FIG. 1, according to various embodiments of
the present disclosure;

FIG. 2B is a rear view of the portable electronic device of
FIG. 2A;

FIG. 3 is a block diagram of various modules included in
the portable electronic device illustrated in FIGS. 1, 2A, and
2B, according to various embodiments of the present dis-
closure;

FIG. 4 is a block diagram of various modules included in
the server illustrated in FIG. 1, according to various embodi-
ments of the present disclosure;

FIG. 5 is a block diagram of various modules included in
the symbology management module illustrated in FIG. 3,
according to various embodiments of the present disclosure;

FIG. 6 is a flow diagram illustrating a method of a server
for retrieving information about an object;

FIGS. 7A through 7C collectively illustrate a flow dia-
gram of a method of a portable electronic device for pre-
senting information of an object, according to various
embodiments of the present disclosure.

DETAILED DESCRIPTION

Preferred embodiments of the present disclosure will be
described hereinbelow with reference to the accompanying
drawings. In the following description, well-known func-
tions or constructions are not described in detail to avoid
obscuring the present disclosure in unnecessary detail.
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 13 of 19

US 9,582,689 B2

3

Systems and methods are provided for enabling portable
electronic devices to gather information about a selected
object and present the information on a display device.
Using any applicable visual detection device (e.g., a camera,
scanner, or other device) on the portable electronic device,
the user may select an object by scanning or capturing an
image of symbology (e.g., barcodes) associated with the
object. The object may be an article of commerce, product,
service, or any item associated with various types of sym-
bology.

Many types of detection systems are available to enable a
user to select an object. One such system may be an image
capture device containing a charge couple device (CCD) or
camera, where the user may scan or take a picture of
symbology (e.g., a barcode) placed on or associated with an
object. Portable devices (e.g., IPhone from Apple, Android
from HTC, etc.) may include decoding software to be used
to decode the scanned barcode symbology. In a further
embodiment, the object may contain Radio Frequency Iden-
tification (RFID) tags used to identify the object to a reader
device. Furthermore, if the portable electronic device con-
tains an image capture device (e.g., a camera) and character
recognition software, the user may take a picture of the
object and the character recognition software may be used to
decode the image and/or name of the object.

When symbology has been detected according to the
embodiments of the present disclosure, the portable elec-
tronic devices are configured to send the symbology infor-
mation to the appropriate applications residing on the por-
table electronic device. These applications are instructed to
decode the symbology, if not already decoded by other
applications on the portable electronic device. The decode
string representing the decoded symbology may be used to
determine the object associated with the symbology and then
gather information about that object. Furthermore, the
decode string is sent to a server that is configured to decode
symbology (if necessary), identify one or more objects
associated with the symbology, retrieve information about
the one or more objects, and send the information to the
portable electronic device. The portable electronic device
may then combine the information from the different sources
and display the information to the user.

Some applications that may be downloaded to portable
electronic devices include symbology scanning and/or
decoding programs. Examples of applications that allow
scanning include Neomedia’s Neo Reader, Microsoft’s
Smart Tags, Android’s Shop Savvy, Red Laser, ScanBuy,
etc. However, when a user wishes to scan an object, the user
must then select an application on the portable electronic
device that is capable of accomplishing the desired func-
tions. Since a user may have dozens of applications loaded
on his or her portable electronic device, it may be difficult to
select the appropriate application for executing the scanning
functions. The present disclosure provides for the automatic
selection of scanning application upon recognition of appli-
cable symbology. The embodiments of the present disclo-
sure also allows for the selection of the best application or
applications for scanning a particular symbology when
multiple scanning applications reside on the device. In some
embodiments, the symbology managing application may be
configured to recognize decodable symbology when the user
is using the portable electronic device for a simple image
capture process. In this sense, the device may allow the user
to select whether or not the symbology is to be decoded.

According to various embodiments of the present disclo-
sure, various portable devices already owned by many
customers can be enhanced with software applications to

10

20

25

40

45

60

65

4

enable information retrieval procedures as described in the
present disclosure. The portable electronic device may use
any suitable communications protocols including but not
limited to WiFi (a, b, c d, n, x), cellular communications
such as GSM, CDMA, FOMA, etc., infrared communica-
tions, cabled communications, Bluetooth communications,
satellite communications, etc.

FIG. 1 is a diagram illustrating an embodiment of a
communication system 10 in accordance with various imple-
mentations of the present disclosure. The communication
system 10 in this embodiment includes a server 12, a storage
medium 14, a portable electronic device 16, one or more
satellites 18, one or more satellite dishes 20, one or more
mobile terminal communications towers 22, one or more
Wi-Fi towers 24, each of which may be configured to
transmit and/or receive signals to the other elements of the
communication system 10 via a communication network 26.
For example, the portable electronic device 16 may be
configured to communicate with the server 12 via the
communication network 26 to transfer cellular voice signals,
data signals, or other types of signals.

The portable electronic device 16 and server 12 may be
connected to the communication network 26 (e.g., the Inter-
net) by any suitable means, such as, for example, hardwired
and/or wireless connections, such as dial-up, hardwired,
cable, DSL, satellite, cellular, PCS, wireless transmission
(e.g., 802.11la/b/g), etc. It is to be appreciated that the
communication network 26 may be a local area network
(LAN), wide area network (WAN), the Internet, or any other
type of network that couples a plurality of computers to
enable various modes of communication via network mes-
sages. Furthermore, the server 12 may communicate using
various protocols, such as Transmission Control Protocol/
Internet Protocol (TCP/IP), File Transfer Protocol (FTP),
Hypertext Transfer Protocol (HTTP), etc. and secure proto-
cols such as Internet Protocol Security Protocol (IPSec),
Point-to-Point Tunneling Protocol (PPTP), Secure Sockets
Layer (SSL) Protocol, etc. The server 12 may access the
storage medium 14, which is configured to store a database
containing information about a number of objects, such as
tables identifying objects by their respective decoded sym-
bology, information about the specifications, cost, features,
and other details about the objects, and other information
and data.

According to some embodiments, the objects of interest
may refer to products and/or services sold at various stores.
As will be appreciated from the description below, a unique
identification code is associated with each product and/or
service and may take many forms, such as a barcode number,
a UPC number, an alphanumeric number assigned to the
product, a name of the article (e.g., “Batman Begins DVD”),
etc. The identification codes may be attached to or printed on
the products or in some other way associated with the
products. According to other embodiments, the products or
items may refer to any type of object for which the user
wishes to receive information, identifiable by a unique
identification code.

The user may utilize the portable electronic device 16 to
obtain a visual representation of an object 28 or portion of
the object 28. For example, if the object 28 includes a
barcode 30, the portable electronic device 16 may be con-
figured to scan the barcode 30 and decode the barcode to
acquire an identification code of the object. In some embodi-
ments, the portable electronic device 16 may be configured
to capture an image of the barcode 30 and decode the
barcode to acquire the associated identification code of the
object. Using standard and existing computer processing
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 14 of 19

US 9,582,689 B2

5

power and software solutions such as Attrasoft Image rec-
ognition software, or optical character recognition software
(OCR software such as OmniPage or ReadIris), the image or
name of the object may be decoded to determine the identity
of the object.

In another embodiment, the user may enter an identifica-
tion code of the object or the name of the object via a user
interface, if the portable electronic device 16 contains a user
interface allowing user keyboard input. In some implemen-
tations, the user may speak the name of the product into the
portable electronic device 16 using a microphone and the
audio signals may in turn be processed into digital form via
speech recognition software.

In a further embodiment, some objects may contain Radio
Frequency Identification (RFID) tags. The portable digital
device 16 may contain an RFID reader to resolve the identity
of the product. In another embodiment, the name or identi-
fication code of an object may be broadcast via the Wi-Fi
tower 24 over a predetermined range. Furthermore, the name
or identification code of an object may be broadcast from
another portable electronic device (e.g., a gaming device,
mobile phone, etc.). Here, a user may approach the other
portable electronic device having an application stored in
memory or currently being used. The other portable elec-
tronic device may be configured to automatically broadcast
the identification code of the object (i.e., application) or the
user of the other portable electronic device may initiate a
transfer of the identification code, e.g., via an infrared port
or other wireless port, to the first user.

The portable electronic device 16 may use the resources
with the device itself to obtain information about the identity
of the object and other details of the object. Also, once the
product is identified, the portable electronic device 16 may
use communications protocols including but not limited to
Wi-Fi (a, b, c d, n, x), mobile phone communications such
as GSM, CDMA, FOMA, etc., infrared communications,
cabled communications, Bluetooth communications, satel-
lite communications, to transmit the identification code to
the server 12 on the global computer network (GCN), e.g.,
the Internet. It is to be appreciated that the portable elec-
tronic device 16 may use any one or a combination of
protocols to transmit the identification code to the server 12.
For example, the portable electronic device 16 may employ
a telecommunication protocol to transmit the identification
code via the communication module 26. In another embodi-
ment, the portable electronic device 16 may communicate to
the server 12 via the same Wi-Fi tower 24 that broadcasts a
list of objects for which information is available, e.g., a hot
spot in a retail location.

The server 12 may be maintained by a vendor associated
with the object. For example, in the case of seeking infor-
mation about a Warner Brothers™ DVD movie, the server
12 may be a Warner Brothers server connected to a Warner
Brothers website. However, the server 12 may also be a
vendor not associated or even competing with the object. For
example, if the product is a Warner Brothers™ DVD movie,
the server 12 may be an e-commerce site such as Amazon-
.com that offers DVD movies from many companies includ-
ing Warner Brothers.

FIG. 2A shows an embodiment of the portable electronic
device 16 shown in FIG. 1. According to various implemen-
tations, the portable electronic device 16 may be configured
to transmit and receive wireless communication signals. As
illustrated in this embodiment, the portable electronic device
16 includes various electrical components disposed within a
generally rectangular housing 40. A display device 42 is
provided for displaying text, images, video, and other visual

20

25

40

45

60

65

6

content, such as movies, animation, etc. A speaker 44 is
provided for producing audio (e.g., voice, music, sound-
tracks associated with a video, or other types of audio
content). An audio port 46 may be configured to receive a
plug or connector from a headphone, speaker system, stereo
system, etc., to stream the audio to an external device. It is
to be appreciated that when the external device is connected
to the audio port 46, the speaker 44 may be disabled. Input
means 48 may include a plurality of buttons 50 for inputting
data and navigating through a plurality of menus. A touch
screen overlaid upon the display device 42 may also be
coupled to the input module for facilitating user input. The
portable electronic device 16 further includes a memory port
52 for storing a plurality of content and a transmission
system (not shown) for transmitting/receiving data and/or
content to another device, e.g., a personal computer, a
personal digital assistant (PDA), a server residing on the
Internet, etc. Optionally, the portable electronic device 16
may include a microphone 54 for acquiring audio from the
user of the device to input data. In some embodiments, the
portable electronic device 16 may include a scanning device
56. An image capture device 58 may be located on a back
side of the portable electronic device 16 as shown in FIG.
2B.

Referring to FIG. 3, various components of the portable
electronic device 16 of FIG. 2 are described. In FIG. 3, the
portable electronic device 16 contains a bus 60 that inter-
connects a display module 62 (related to the display device
42), an input module 64 (related to input means 48), a
storage module 66 (related to memory port 52), a transmis-
sion module 68, a computer processing module 70, a capture
module 72 (related to image capture device 58), a scanning
module 74 (related to scanning device 56), other visual
detection modules 76, a communication module 78, a sym-
bology management module 80, and an encryption module
82.

The computer processing module 70 (e.g., a micropro-
cessor) may use computer software instructions and con-
ventional computer processing power to interact and orga-
nize the traffic flow between the various other modules. It is
to be understood that the present disclosure may be imple-
mented in various forms of hardware, software, firmware,
special purpose processors, or a combination thereof. The
bus 60 couples the various components shown in FIG. 3 and
may be any of several types of bus structures (e.g., a memory
bus, memory controller, a peripheral bus, a local bus, etc.)
using any of a variety of bus architectures. The portable
electronic device 16 also includes an operating system and
micro instruction code preferably residing in read only
memory (ROM) of the storage module 66. The various
processes and functions described herein may either be part
of the micro instruction code or part of an application
program (or a combination thereof) which is executed via
the operating system. Exemplary operating systems include
but are not limited to SymbianOS, Windows Mobile/Win-
dows CE, Palm OS, Linux, Blackberry OS, BREW, etc.,
which have been developed for mobile computing applica-
tions and can handle both data computing and communica-
tion applications, e.g., voice communications.

It is to be further understood that because some of the
constituent device components and method steps depicted in
the accompanying figures may be implemented in software,
the actual connections between the device components (or
the process steps) may differ depending upon the manner in
which the present disclosure is programmed. Given the
teachings of the present disclosure provided herein, one of
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 15 of 19

US 9,582,689 B2

7

ordinary skill in the related art will be able to contemplate
these and similar implementations or configurations of the
present disclosure.

The computer processing module 70 may further include,
in addition to a microprocessor, a digital signal processor
(DSP) for decoding stored audio, video and photo files to be
played on the portable electronic device 16. As is known in
the art, the DSP may include several known decompression
algorithms for decompressing stored media content, e.g., a
MP3 file. The device 16 of the present disclosure is config-
ured to support various file types including but not limited
to Microsoft Windows Media Video files (:wmv), Microsoft
Photo Story files (asf), Microsoft Windows Media Audio
files (.wma), MP3 audio files (.mp3), JPEG image files (jpg,
jpeg, Jjpe, jfif), MPEG movie files (mpeg, .mpg, .mpe,
.mlv, .mp2v .mpeg2), Microsoft Recorded TV Show files
(.dvr-ms), Microsoft Windows Video files (.avi) and Micro-
soft Windows Audio files (.wav).

The display module 62 is configured to display digital
information such as video files, image files, text files, etc.
The display module 62 (and any corresponding display
devices) may be configured in any suitable form, including,
for example, Liquid Crystal Displays (LCD), Light emitting
diode displays (LED), Cathode Ray Tube Displays (CRT) or
any other type of display currently existing or existing in the
future. The display module 62 may also include an audio
output device, e.g., speaker 44, audio port 46, etc., allowing
the user to also hear audio output, e.g., audio associated with
a video, a MP3 file, etc.

The input module 64 is configured to either receive user
instructions via text input by the way of buttons 50, a
standard keyboard interface coupled to the portable elec-
tronic device 16, or a character recognition capture device
which translates user text input into alphanumeric charac-
ters. Preferably, the character recognition device may be a
touch screen which overlays the display device 42 and text
may be entered via a pen-like stylus. Such input devices are
standard and currently available on many electronic devices
including portable digital assistants (PDAs) and cellular
telephones. Optionally, microphone 54 may be further
coupled to the input module 64 for capturing any audio
information spoken by the user and the input module 64 may
further include an analog-to-digital (A/D) converter for
converting the spoken audio information into a digital
format. Furthermore, the input module 64 may include a
voice recognition processor that translates the digital human
voice into alpha numeric characters for user input. The user
may utilize the input module 64 to enter data, for example,
to request information about merchandise, initiate a pur-
chasing application, etc.

The storage module 66 includes internal storage memory
(e.g., random access memory (RAM)) or removable
memory (e.g., magnetic storage memory), optical storage
memory (e.g., various types of CD and DVD media),
solid-state storage memory (e.g., a CompactFlash card, a
Memory Stick, SmartMedia card, MultiMediaCard (MMC),
SD (Secure Digital) memory, etc.), or any other memory
storage that exists currently or will exist in the future. The
storage module 66 may store applications that may be run on
the portable electronic device 16. For example, some appli-
cations may include one or more image capture applications,
one or more scanning applications, and other detection (e.g.,
visual detection) applications that are configured to detect
symbology. As described with respect to FIG. 5, these
applications may be managed by the symbology manage-
ment module 80.

10

15

20

25

30

35

40

45

50

55

60

65

8

The transmission module 68 enables the portable elec-
tronic device 16 to transmit or transfer information to other
computing devices and to receive information from other
computing devices, e.g., digital media files, codes to unlock
downloaded media, encryption/decryption keys, etc. The
transmission module 68 may perform its functionality by
hardwired and/or wireless connectivity. The hardwire con-
nection may include but is not limited to hard wire cabling,
e.g., parallel or serial cables, USB cable, Firewire (1394
connectivity) cables, etc., and the appropriate ports. Wireless
connections may operate under any various wireless proto-
cols including but not limited to Bluetooth™ interconnec-
tivity, infrared connectivity, radio transmission connectivity
including computer digital signal broadcasting and reception
commonly referred to as Wi-Fi or 802.11.X (where x
denotes the type of transmission), satellite transmission or
any other type of communication protocols or systems
currently existing or to be developed in the future for
wirelessly transmitting data. The transmission module 68
may compress and encode the encrypted information for
transmission using any suitable wireless communication
technology. In one embodiment, antenna ANT is coupled to
the transmission module 68 for extending the wireless
transmission range of the portable electronic device 16.

The capture module 72 may be associated with the image
capture device 58 to capture an image desired by the user in
digital form, e.g., an image of a product, a barcode, etc. The
capture module 72 may include an image sensor, an analog-
to-digital (A/D) converter and a digital signal processor
(DSP). Referring to FIG. 2B, when a user desires to capture
an image, a lens of the image capture device 56 may be
aimed at a subject of the image and is used in conjunction
with display module 62 for positioning a subject of the
image in lieu of a viewfinder. Light is allowed to enter
through the lens and shine on the image sensor, e.g., a
charge-coupled device (CCD) or complimentary metal-ox-
ide semiconductor (CMOS). The capture module 72 may
include millions of photo-sensors, e.g., pixels, wherein each
pixel absorbs the light and transforms the light into an
electric charge proportional to the intensity of light. Each
charge is transmitted to an A/D converter where the charge
is converted into a digital value representing the color the
pixel will be, e.g., representing different intensities of red,
green and blue. The digital values are then passed to the
digital signal processor which enhances the image, com-
presses it and then stores it in a digital file format in the
storage module 66.

In other embodiments, the portable electronic device 16
further includes a scanning module 74 for scanning sym-
bology (e.g., a barcode) on an object or product. The
scanning module 74 in conjunction with the scanning device
56 may contain a light source, e.g., LED, and a photocell
coupled to the computer processing module 70, or alterna-
tively, includes a separate decoder engine that decodes the
data received by the photocell before sending it to the
computer processing module 70. Knowledge of the art
reveals that many different types of scanners currently exist
and the inventor realizes that the type of scanner would
depend upon the type of symbology that is utilized for the
particular objects. The symbology may be in any form
currently practiced in the art including barcodes (e.g., UPC,
EAN, PDF417, etc.), photosymbols, standard or specialized
text, etc., or any future type of symbology.

It is to be appreciated that the capture module 72 may also
be used in conjunction with the scanning module 74 to read
symbology associated with an object or product. Here, the
capture module 72 acquires an image of the symbology and
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 16 of 19

US 9,582,689 B2

9

the scanning module 74 may further include a digital signal
processor executing an algorithm for deciphering or decod-
ing the symbology from the captured image. The use of an
image sensor to read symbology, e.g., a barcode, is known
in the art and systems employing such technology are
commercially available from Symbol Technologies of New
York. The portable electronic device 16 may also include
other visual detection modules 76, such as additional cam-
eras, additional scanners, video cameras, infrared sensors,
etc. In some embodiments, the other visual detection devices
76 may include sensors that sense light outside the visual
spectrum, e.g., RF sensors, etc.

The symbology management module 80 is configured to
obtain data from any suitable visual detection system incor-
porated in the portable electronic device 16. If the portable
electronic device 16 includes an image capture system
containing an image capture device and image capture
software applications, the symbology management module
80 may be configured to recognize symbology within the
captured image. If the portable electronic device 16 includes
a scanning system containing a scanning device and scan-
ning software applications, the symbology management
module 80 may be configured to detect symbology of the
scanned object. Other visual detection systems contained in
the portable electronic device 16 may be configured to
visually detect symbology, which may be processed by the
symbology management module 80. A description of the
symbology management module 80 with respect to symbol-
ogy detection applications is provided below with respect to
FIG. 5.

The portable electronic device 16 may also include an
encryption module 82. The encryption module 82 may be
configured to use conventional code encryption algorithms
currently in use or that will be in use in the future such as
symmetric-key algorithms, e.g., DES, Triple-DES, Blow-
fish, RC2, RC4, RCS, etc, and asymmetric-key algorithms,
e.g., Diffie-Hellman, RSA, ElGamal, etc., to decrypt locked
digital media content files that are stored in the storage
module 66. The encryption module 82 may also encrypt user
information before it is transmitted to another device or
server.

In one embodiment, the portable electronic device 16
according to the principles of the present disclosure may be
embodied as a mobile phone including the modules and
architecture illustrated in FIGS. 2 and 3. In this embodiment,
microphone 54 is further coupled to the communication
module 78 for encoding a user’s speech to be transmitted via
antenna ANT using CDMA, PCS, GSM or any other known
wireless communication technology. The user may enter
phone numbers to be dialed via the touch screen, or alter-
natively, as is known in the mobile phone art, the input
means 48 of the portable electronic device 16 may include
a full QWERTY keyboard as an input module to enter text
information. In addition to producing audio from audio or
multimedia content, speaker 44 may be coupled to the
antenna ANT and a decoder for receiving and decoding
voice communication from another mobile phone.

It is to be appreciated that the communication module 78
may include a single integrated circuit chip to perform data
transfer and voice communications or a single module
including a separate data transfer chip, e.g., a WiFi trans-
ceiver, and a separate voice communication chip, e.g., a
CDMA chip. In one embodiment, the communication mod-
ule 78 operates on the wireless GPRS (General Packet Radio
Service) data protocol, a 3G protocol such as W-CDMA,
CDMA2000 and TD-SCDMA, a 4G protocol or other ultra-
broadband access protocol LTE Advanced standards for the

10

15

20

25

30

35

40

45

50

55

60

65

10
3GPP family, IEEE 802.16m standard (i.e., WiMAX), etc.
The GPRS, 3G, and 4G protocols have the ability to carry
both voice and data over the same service.

It is to be appreciated that the portable electronic device
16 described above is an exemplary device and may include
all or a portion of the modules described above. Further-
more, it is to be appreciated that various types of portable
electronic devices (e.g., mobile phones, personal digital
assistant (PDA), digital media playback device, etc.) may be
used in accordance with the principles of the systems and
methods of the present disclosure described herein.

FIG. 4 is a block diagram illustrating an embodiment of
various modules associated with the server 12 shown in FIG.
1. In this embodiment, the server 12 includes a computer
processing module 84, a storage module 86, a transmission
module 88, a communication module 90, an encryption
module 92, a database management module 94, an object
identifying module 96, and an information retrieving mod-
ule 98, each interconnected via a bus 100.

The computer processing module 84 (e.g., a micropro-
cessor) may use computer software instructions and con-
ventional computer processing power to interact and orga-
nize the traffic flow between the various other modules. It is
to be understood that the modules of the server 12 may be
implemented in various forms of hardware, software, firm-
ware, special purpose processors, or a combination thereof.
The computer processing module 70 may further include, in
addition to a microprocessor, a digital signal processor
(DSP), which may include several known decompression
algorithms for decompressing stored media content, e.g., a
MP3 file. The server 12 of the present disclosure may be
configured to support various file types, such as those used
by the portable electronic device 16 or other devices of the
system 10.

The storage module 86 may include internal storage
memory (e.g., RAM), non-volatile memory (e.g., ROM),
removable memory (e.g., magnetic storage memory), optical
storage memory (e.g., various types of CD and DVD media),
solid-state storage memory (e.g., a CompactFlash, Memory
Stick, SmartMedia, MMC, SD memory, etc.), or any other
memory storage that exists currently or will exist in the
future.

The transmission module 88 enables the server 12 to
transmit or transfer information to other computing devices
and to receive information from other computing devices,
e.g., digital media files, codes to unlock downloaded media,
encryption/decryption keys, etc. The transmission module
88 may perform its functionality by hardwired and/or wire-
less connectivity.

The communication module 90 may include a single
integrated circuit chip to perform data transfer and voice
communications or a single module including a separate
data transfer chip and a separate voice communication chip.
In some embodiments, the communication module 90 may
operate on the wireless GPRS data protocol, a 3G protocol,
a 4G protocol, or other protocol having the ability to carry
both voice and data over the same service.

The encryption module 92 may be configured to use
conventional code encryption algorithms currently in use or
that will be in use in the future, such as symmetric-key
algorithms and asymmetric-key algorithms to decrypt
locked digital media content files that are stored in the
storage module 86. The encryption module 92 may also
encrypt user information transmitted from a user device or
other server.

The database management module 94 may be configured
to manage the contents of the storage medium 14. Particu-
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 17 of 19

US 9,582,689 B2

il

larly, the database management module 94 may retrieve data
from storage medium 14 or other databases related to
information about a variety of objects. In response to an
information request from a user device (e.g., portable elec-
tronic device 16), the server 12 may utilize the database
management module 94 to fulfill the information request by
retrieving information about the specific object or objects.
This information may then be transmitted to the user device.

The object identifying module 96 is configured to receive
symbology or a decode string from decoded symbology.
When this is received, the object identifying module 96 is
configured to identify the object or objects that are associ-
ated with the symbology or decode string. The object
identifying module 96 may be configured to utilize the
database management module 94 to lookup information in a
database (e.g., storage medium 14) that contains the rela-
tionships between objects (e.g., products) and corresponding
symbology or character strings that may be obtained by
decoding the symbology.

After the object of interest is identified by the object
identifying module 96, the information retrieving module 98
is configured to retrieve information about the specific
object or objects. The information retrieving module 98 may
also utilize the database management module 94 to retrieve
information from one or more databases. The information
retrieving module 98 may access various resources available
via the communication network 26 to obtain the needed
information pertaining to the object or objects.

FIG. 5 is a block diagram of an embodiment of a portion
of the storage module 66 shown in FIG. 3. For example,
several applications may be stored in the storage module 66,
including, among others, the symbology management mod-
ule 80 shown in FIG. 3, an image capture application 110,
a scanning application 112, and other visual detection appli-
cations 114. According to some embodiments, the other
visual detection applications 114 may include detection
applications that detect in a way other than visually.

The image capture application 110 may be configured to
operate with an image capture device (e.g., camera). In some
embodiments, the image capture application 110 may run in
the background while other applications are running on the
portable electronic device 16. While running in the back-
ground, the image capture application 110 may be config-
ured to automatically search for recognizable symbology.
For example, the image capture application 110 may be
configured to search for bar codes. The symbology manage-
ment module 80 may control these operations such that
when symbology is detected automatically, the symbology
management module 80 may prompt the user to determine
if he or she wishes that the portable electronic device 16
proceeds with the decoding of the symbology and retrieving
information about an object associated with the symbology.

According to various implementations, the image capture
application 110 may be configured to respond to a user’s
prompt or trigger to capture a single image. The symbology
management module 80 may be configured in the case of
this typical image capture process to automatically search
for and decode any symbology that may exist in the captured
image. Again, the symbology management module 80 may
prompt the user as to whether he or she wishes to pursue the
decoding of the symbology, if it exists, and retrieving
information about an object associated with the symbology.

The scanning application 112 may operate in a way that
is similar to that of the image capture application 110 except
that the scanning application 112 responds to images
obtained by a scanning procedure instead of an image
capture procedure. The symbology management module 80

20

25

40

45

60

65

12

may continue analyzing scanned data to determine if sym-
bology is detected, either during a user-initiated trigger or
when detected automatically while the scanning application
112 is running in the background. The symbology manage-
ment module 80 may also operate in a similar way with
respect to the other visual detection applications 114 based
at least on the particular formats, protocols, functions, etc. of
the other types of detection devices, which may be incor-
porated in the portable electronic device 16 and which may
be capable of sensing any type of symbology.

FIG. 6 is a flow diagram showing an embodiment of a
method that may be performed by a server, such as the server
12 described with respect to FIGS. 1 and 4. The method
includes receiving a decode string from a portable electronic
device (e.g., device 16), as indicated in block 120. In some
embodiments, the method may include receiving encoded
symbology information and then decoding this information
to obtain the decode string. As indicated in block 122, the
method includes identifying the object or objects associated
with the decode string. For example, the object may be an
article or commerce. From the identity of the object(s), the
method includes retrieving information about the object(s),
as indicated in block 124. For example, information about
various objects may be obtained from any database or
resource available. When the information has been retrieved,
the information is sent to the portable electronic device
(block 126).

FIGS. 7A, 7B, and 7C collectively form a flow diagram
showing an embodiment of a method that may be performed
by a portable electronic device, such as the portable elec-
tronic device 16 described with respect to FIGS. 1-3 and 5.
In this embodiment, the method includes allowing a user to
select preferences as indicated in block 130. Default presets
may initially be provided, but the user may choose to select
other preferences at any time as needed. As indicated in
block 132, one or more visual detection systems are run in
the background of the device, where other programs or
systems are given priority with respect to processing steps
over the one or more visual detection systems, unless of
course one of the visual detection systems is currently being
used. The background systems may include image capture
systems (e.g., camera systems), scanning systems, or other
detection systems capable of detecting symbology.

In decision block 134, the method includes determining
whether a trigger from a visual detection system is initiated
by the user. For example, if a detection system is already
running, the user may initiate an image capture, scan, or
other input operation (e.g., by pressing a button to take a
picture with a camera on the portable electronic device). If
the system does not receive a trigger, the method proceeds
to decision block 136, which determines whether or not
decodable symbology is automatically detected. In some
embodiments, the automatic detection of decodable symbol-
ogy may involve detection by any visual detection system
running in the background. If no user-initiated trigger is
detected in block 134 and no decodable symbology is
detected in block 136, the method loops back to decision
block 134 until an applicable image is detected.

Ifa background application detects decodable symbology
according to decision block 136, the method proceeds to
block 138. In block 138, the user is alerted that an auto-
matically detected image contains some type of symbology.
As indicated in decision block 140, it is determined whether
or not the user wishes that the symbology is decoded. If not,
the method skips the remaining steps and comes to an end.
If symbology is to be decoded, the method goes to decision
block 142, which indicates that it is determined whether or
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 18 of 19

US 9,582,689 B2

13
not a visual detection application has been pre-selected. If
so, the method proceeds to block 144 (FIG. 7B). Otherwise,
the method goes to block 160 (FIG. 7C).

As indicated by block 144, shown in FIG. 7B, the detected
symbology is sent to one or more pre-selected visual detec-
tion applications for decoding and information retrieval. The
pre-selected visual detection applications may have been
selected based on the selected preferences made with respect
to block 130. The visual detection applications and/or
related decoding software may be configured to decode the
detected symbology to obtain a decode string. Also, the
applications may be configured to obtain information about
one or more objects associated with the decode string
decoded from the detected symbology. As indicated in block
146, the method includes receiving and storing information
from the visual detection application(s).

According to block 148, the decode string is also sent to
a remote server (e.g., server 12). Later, the method receives
information from the remote server as indicated in block
150. The information from the server may be related to
information about one or more objects identifiable by the
decode string. As indicated in block 152, the information
from the visual detection application(s) is combined with
information from the remote server according to various
implementations. At this point, the method includes display-
ing the information on a display screen of the portable
electronic device.

While or after the information is displayed, the method
also includes enabling the user to store the information if
desired, as defined in block 156. In addition, the user is given
an option to run a purchasing application to enable the
purchase of the object or objects if desired. This may also be
performed while or after the information is displayed. There-
fore, one advantage of displaying information for the user is
to provide appropriate data to inform the user of objects
(e.g., products) that the user may consider purchasing. With
the information, the user may be able to make a more
informed purchasing decision. After the information is dis-
played and stored (if desired) and one or more objects are
purchased (if desired), the method comes to an end.

When visual detection applications have not been pre-
selected by the user, as determined in decision block 142, the
method jumps ahead to block 160 as shown in FIG. 7C. In
block 160, the symbology is decoded to determine a cat-
egory of the object. As indicated in block 162, the method
includes determining the appropriate visual detection appli-
cation(s) based on the object’s category. According to deci-
sion block 164, it is determined whether or not multiple
applications were deemed to be appropriate. If not, the
method goes to block 166, which indicates that the decode
string is sent to the one appropriate application for retrieving
the information. If it is determined in decision block 164 that
multiple applications are appropriate, the method goes to
block 168. As indicated in block 168, the user is enabled to
select one or more of the applications. In block 170, the
decode string is sent to the selected application(s) for
information retrieval. After the decode strings are sent off for
information retrieval according to blocks 166 and 170, the
method returns to block 146, which involves receiving and
storing the information from the visual detection
application(s) and the following processes as discussed
above.

While the disclosure has been shown and described with
reference to certain preferred embodiments thereof, it will be
understood by those skilled in the art that various changes in
form and detail may be made therein without departing from
the spirit and scope of the disclosure as defined by the
appended claims.

40

45

wa

0

65

14

What is claimed is:

1. A method comprising:

scanning, an object using an electronic device wherein the

object contains a Radio Frequency Identification Tag
(RFID);

detecting symbology associated with the object using the

electronic device;

decoding the symbology to obtain a decode string using

one or more detection applications residing on the
electronic device;

sending the decode string to a remote server for process-

ing;

receiving information about the object from the remote

server wherein the information is based on the decode
string;

displaying the information on a display device associated

with the electronic device.

2. The method of claim 1, further comprising enabling a
user of the electronic device to select one or more presets
before the symbology is detected.

3. The method of claim 2, wherein the presets include at
least one of a selection of one or more detection applications
to handle scanning operations, a selection of one or more
detection applications to handle image capture operations, a
maximum number of applications configured to receive a
decode string, an amount of information to be displayed, the
type of information to be displayed, and ecommerce options.

4. The method of claim 1, wherein one or more detection
systems are configured to run in the background with respect
to other systems associated with the electronic device, the
detection systems comprising the one or more detection
applications and one or more detection devices, the one or
more detection devices configured to detect the symbology
associated with the object.

5. The method of claim 1, wherein the one or more
detection systems are configured to automatically detect the
symbology.

6. The method of claim 5, further comprising:

alerting the user when the object containing symbology

has been querying the user if decoding of the symbol-
ogy is desired; and

receiving a reply from the user.

7. The method of claim 1, wherein detecting the symbol-
ogy comprises detecting the symbology in response to a user
initiated trigger of a detection device.

8. The method of claim 1, wherein sending the decode
string to one or more detection applications for processing
and sending the decode string to the remote server for
processing further comprises:

instructing the one or more detection applications and

remote server to identify the object associated with the
decode string; and

instructing the one or more detection applications and

remote server to retrieve information about the object.

9. The method of claim 1, wherein the method further
comprises:

analyzing the decode string to determine a category of the

selecting one or more appropriate applications to pro-
cess the decode string when the one or more detection
applications are not pre-selected, the selection based in
part on the category of the object.

10. The method of claim 9, wherein the method further
comprises:

determining if multiple applications are deemed to be

appropriate to process the decode string; and
enabling the user to select one or more applications when
multiple applications are deemed to be appropriate.
Case 6:20-cv-00963-ADA Document 1-1 Filed 10/15/20 Page 19 of 19

US 9,582,689 B2

15

11. The method of claim 1, further comprising providing
ecommerce options to allow the user to proceed to a pur-
chasing process for purchasing the object, wherein the
object is an article of commerce.

12. The method of claim 1, further comprising overlaying
the information about the object while displaying a digital
image of the object.

13. The method of claim 1, wherein search technology is
used to decode the symbology.

14. The method of claim 1, wherein both a digital image
of the object and the information associated with the object
are displayed on the electronic device.

15. A system, comprising:

an electronic device configured to:

scan an object, wherein the object contains a Radio

Frequency Identification Tag (RFID);

detect symbology associated with an object using one or

more detection applications;

decode the symbology to obtain a decode string using the

one or more detection applications; and

send the decode string to a remote server for processing;

the remote server configured to process the decode string

and determine information with regard to the object
based on the decode string;

10

15

16

wherein the electronic device is further configured to:

receive the information with regard to the object based on

the decode string from the remote server; and

display the information on a display device associated

with the electronic device.

16. A system comprising at least one server, wherein the
system is in communication with a portable electronic
device configured to capture a digital image using a digital
image capturing device that is part of the portable electronic
device; detect symbology associated with the captured digi-
tal image; decode the symbology to obtain a decode string
using one or more visual detection applications; communi-
cate with the at least one server; and

display the information on a display device associated

with the portable electronic device.

17. The system of claim 16 wherein the system is con-
figured to:

receive for processing the decode string from the portable

electronic device; and transmit information about the
digital image to the portable electronic device, wherein
the transmitted information is based on the decode
string.
